Citation Nr: 0740448	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  04 44 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an eye condition, 
presbyopia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from January 1974 to January 
1977 and from January 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2004.


FINDING OF FACT

The veteran does not have any eye abnormality except for 
presbyopia, which is a refractive error; there is no evidence 
of a superimposed disability.


CONCLUSION OF LAW

Service connection for presbyopia is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in August 
2004, prior to the initial adjudication of the claim, the RO 
advised the claimant of the information necessary to 
substantiate the service connection claim.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told to 
provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although he was not provided 
with information regarding ratings and effective dates, as 
there is no rating or effective date to be assigned as a 
result of this decision, the failure to provide notice of 
these two elements prior to the initial adjudication is 
harmless error.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds that there was no 
prejudicial error in the notice error in this case, and 
notification errors did not affect the essential fairness of 
the adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

With respect to the duty to assist, the service medical 
records have been obtained, as have identified post-service 
VA medical records.  A VA examination was provided; as this 
examination did not diagnose any disability subject to 
service connection, an opinion as to nexus was not provided, 
nor is such necessary.  See 38 C.F.R. §§ 3.303(c), 4.9 
(Refractive error of the eyes is not a disability within the 
meaning of applicable regulations providing for payment of VA 
disability compensation benefits); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Without medical evidence of the 
current existence of a claimed condition, there may be no 
service connection).  The veteran has not identified the 
existence of any potentially relevant evidence which is not 
of record.  Thus, the Board also concludes that VA's duty to 
assist has been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection

The veteran contends that he has decreased vision which began 
while he was on active duty in Iraq.  He states that he did 
not have any vision problems prior to this, and he feels that 
the blowing sand and bright sunlight in Iraq caused or 
aggravated his problem.  

Service medical records show that the veteran was in the 
National Guard for 20 years, with 3 years of active duty, 
prior to being called onto active duty in January 2003.  
Service medical records pertaining to the National Guard 
service, consisting of periodic examinations, show that in 
April 1995, the veteran's distant vision was 20/20 
bilaterally.  His near vision was also 20/20 bilaterally.  In 
November 1999, his distant vision was again 20/20 
bilaterally.  However, his near vision was 20/40 bilaterally.  
No pertinent complaints or abnormal findings were shown 
during his period of active duty from January 2003 to June 
2004.  He served in Kuwait and/or Iraq from April 2003 to 
April 2004, and on a post-deployment health questionnaire in 
April 2004, he answered "no" to questions of whether he had 
any symptoms now or at any time during the deployment, of 
"redness of eyes with tearing" and "dimming of vision, 
like the lights were going out."  

In July 2004, he was seen to establish VA primary care.  A 
general examination was conducted, and the veteran's 
complaints included concern that he had noted decreased 
vision and did not know why; he was afraid it might be from 
something he got in Iraq.  On examination, a general HEENT 
(head, eyes, ears, nose, and throat) examination did not show 
any eye abnormalities except a slight opacity to his lenses.  
The pertinent diagnosis was bilateral early cataracts 
consistent with age.  In August 2004, he underwent a VA 
optometry examination.  He complained of blurred vision up 
close, he said his distant vision seemed okay.  A complete 
work-up, including refraction, slit lamp, and dilated 
examination disclosed the lenses in both eyes to be clear.  
The assessment was that ocular health was good in both eyes, 
and that he had presbyopia, and the plan was to order reading 
glasses.  

A VA examination was conducted in October 2004.  The veteran 
complained of decreased near vision secondary to blowing sand 
in Iraq.  He had not had any ophthalmology treatment.  On 
examination, the optic nerve head and maculae were clear, as 
were the corneas, anterior chamber, and lenses.  There was no 
evidence of eye disease or injury.  The diagnosis was normal 
examination, with presbyopia.  The effect of impairment on 
occupational functioning was "none."  He had decreased near 
vision secondary to presbyopia.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
However, service connection may not be granted for refractive 
error of the eyes.  38 C.F.R. §§ 3.303(c), 4.9.  Presbyopia 
is a refractive error.  See McNeely v. Principi, 3 Vet. App. 
357, 364 (1992) (also noting that presbyopia is a visual 
condition that becomes apparent, especially in middle age, 
and in which loss of elasticity of the lens of the eye causes 
defective accommodation and an inability to focus sharply for 
near vision).  

Service connection may be granted for a superimposed acquired 
eye disability related to service.  See VAOPGCPREC 82-90 and 
67-90.  However, the veteran does not have any eye 
disability; he has decreased near vision due to presbyopia.  
In this regard, although on a general medical evaluation in 
July 2004, the physician's assistant who examined the veteran 
thought that the veteran had lens opacities, reflective of 
early cataracts, this impression was not corroborated on more 
detailed optometry examinations in August 2004 and October 
2004.  The more detailed examinations, performed by 
specialists in the field of vision, were entirely normal, 
except for decreased near vision due to presbyopia.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  The detailed examinations 
performed by the optometrists outweigh the impression noted 
in a general overall medical examination of the veteran by a 
physician's assistant.  Moreover, while the veteran stated in 
his substantive appeal that his decreased vision was causing 
occupational impairment, the October 2004 examiner expressly 
noted that there was no occupational impairment.  

The veteran feels that his decreased vision was caused by 
sand and bright sunlight in Iraq.  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he was exposed to sun and sand, and 
that he has noticed decreased vision.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In this case, 
the medical evidence establishes that he has only presbyopia, 
a refractive error typically noticed in middle age, and 
which, as a refractive error, is not subject to service 
connection.  There is no superimposed eye disability.  
Therefore, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for presbyopia is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


